                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


FRANK EARL RAY                                                                          PLAINTIFF


v.                                 No: 4:19-cv-00481 JM-PSH


GRAHAM, et al.                                                                      DEFENDANTS


                                              ORDER

       Plaintiff has submitted this case for filing in this district. However, from the facts alleged

and the Defendants named, it appears that venue properly lies in the Western District of Arkansas.

See 28 U.S.C. §1391(b). Accordingly, the Court finds that the interests of justice would best be

served by transferring this case to the United States District Court for the Western District of

Arkansas. See 28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.”).

       IT IS THEREFORE ORDERED THAT the Clerk of the Court is directed to

IMMEDIATELY TRANSFER PLAINTIFF’S ENTIRE CASE FILE to the United States District

Court for the Western District of Arkansas.

       DATED this 15th day of July, 2019.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE
